UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-54090 CAREVIEW COMMUNICATIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4659068 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 405 State Highway 121, Suite B-240, Lewisville, TX75067 (972) 943-6050 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of shares outstanding of the Issuer’s Common Stock as of August 9, 2013 was 138,746,042. CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) for the period from January 1, 2013 to June 30, 2013 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 2 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $80,235, respectively Other current assets Total current assets Property and equipment, net of accumulated depreciation of $3,485,598 and $2,726,234, respectively Other Assets: Intangible assets, net of accumulated amortization of $2,783,199 and $2,772,772, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Revolving line of credit — Notes payable, net of debt discount of $0 and $32,988, respectively Mandatorily redeemable equity in joint venture, net of debt discount of $0 and $32,988, respectively Accrued interest Other current liabilities Total current liabilities Long-term Liabilities: Senior secured convertible notes, net of debt discount of $16,961,908 and $17,791,104, respectively Warrant liability — Lease liability, net of current portion Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders' Equity (Deficit): Preferred stock - par value $0.001; 20,000,000 shares authorized; no shares issued and outstanding — — Common stock - par value $0.001; 300,000,000 shares authorized; 138,746,042and 132,526,042 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total CareView Communications Inc. stockholders' equity (deficit) ) Noncontrolling interest ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements 3 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Revenues, net $ Operating expenses: Network operations General and administration Sales and marketing Research and development Depreciation and amortization Total operating expense Operating loss ) Other income and (expense): Interest expense ) Interest income Other income Total other income (expense) Loss before taxes ) Provision for income taxes — Net loss ) Net loss attributable to noncontrolling interest ) Net loss attributable to CareView Communications, Inc. $ ) $ ) $ ) $ ) Net loss per share attributable to CareView Communications, Inc., basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying footnotes are an integral part of these condensed consolidated financial statements 4 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE PERIOD FROM JANUARY 1, 2, 2013 (Unaudited) Additional Common Stock Paid in Accumulated Noncontrolling Shares Amount Capital Deficit Interest Total Balance, January 1, 2013 $ $ $ ) $ ) $ Options granted as compensation — Warrants issued for services — Warrants issued for financing costs (revalued) — Beneficial conversion features for senior secured convertible notes — Sale of common stock, net of costs — — Net loss — — — ) ) ) Balance, June 30, 2013 $ $ $ ) $ ) $ ) The accompanying footnotes are an integral part of these condensed consolidated financial statements 5 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Six Months Ended June 30, 2013 June 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation Amortization of intangible assets Amortization of debt discount Amortization of prepaid consulting costs Amortization of installation costs Amortization of deferred distribution/service costs — Amortization of deferred debt issuance costs Interest incurred and paid in kind Stock based compensation related to options granted Stock based costs related to warrants issued for services Change in value of warrant liability ) — Loss on disposal of assets — Changes in operating assets and liabilities: Accounts receivable ) Other current assets ) Other assets Accounts payable ) Accrued expenses and other current liabilities Other liabilities ) — Net cash flows used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Payment for deferred installation costs ) ) Patent and trademark costs ) — Net cash flows used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock and warrants, net — Proceeds from notes payable and line of credit Proceeds from exercise of options and warrants — Repayment of notes payable — ) Net cash flows provided by financing activities Increase (decrease) in cash ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $
